Citation Nr: 0202800	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  99-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic skin disorder, to include onychomycosis.
 
(The underlying issue of entitlement to service for a chronic 
skin disorder, to include onychomycosis, will be the subject 
of a later decision.)


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1948 and from November 1950 to December 1951.

The current appeal arose from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The RO denied as not well grounded the 
claim of entitlement to service connection for a chronic skin 
condition.

The veteran, without representation, presented oral testimony 
before a Hearing Officer at the R0 in August 1999.  He also 
appeared at a videoconference hearing in October 2001, before 
the undersigned Member of the Board of Veterans' Appeals 
(Board).  Transcripts of both hearings have been associated 
with the claims file.

The Board notes that entitlement to service connection for a 
skin disorder was denied by the RO when it issued an 
unappealed determination in May 1950.  In May 1999 the RO 
considered the veteran's claim of entitlement to service 
connection for a skin disorder on a de novo basis.  In 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its current determination on that issue.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the new and material 
evidence requirement set forth in 38 U.S.C.A. § 5108 (West 
1991) applies to the reopening of claims that were disallowed 
for any reason.  See D'Amico v. West, 209 F.3d 1322, 1325-
1327 (Fed. Cir. 2000).

Accordingly, the Board has recharacterized the issue for 
appellate review and will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a skin disorder.

The Board is undertaking additional development on the 
underlying service connection claim at issue, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Board notes that the additional development of the service 
connection claim will be conducted with due consideration of 
the VCAA.


FINDINGS OF FACT

1. In May 1950, the RO denied entitlement to service 
connection for a skin condition, and the decision became 
final. 

2. The evidence submitted since the May 1950 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for a chronic skin 
condition, and by itself or in connection with the 
evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the May 1950 decision, wherein the 
RO denied entitlement to service connection for a skin 
condition, is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5104, 5107, 
5108, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  
When the Board affirms a determination of the agency of 
original jurisdiction, such determination is subsumed by the 
final appellate decision.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 20.1103, 20.1104.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Federal Circuit held that 38 U.S.C. 
§ 7104 "means that the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the regional 
office may have determined in this regard is irrelevant.  
Section 7104 does not vary the Board's jurisdiction according 
to how the regional office ruled."  Barnett, 83 F.3d at 
1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  
It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim. 
Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).
Criteria for Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  
Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Factual Background and 
Analysis of Finality and Materiality

At the outset, the Board again notes that 38 C.F.R. § 3.156 
was recently amended, and that the standard for finding new 
and material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  
Normally, an RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de 
novo adjudication by the Board.  Barnett, supra.

In this case, however, there is no explicit determination 
regarding new and material evidence because the RO failed to 
address this critical question in its decision, instead 
delving immediately into the question of entitlement to 
service connection.  Nevertheless, the Board finds that new 
and material evidence has been submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

In May 1950, the RO denied the veteran's claim for a skin 
condition, and the decision became final.  38 C.F.R. 
§§ 3.160(d), 20.1103.  The claim was denied after several 
requests for military treatment records were received, all of 
which indicated no evidence of relevant in-service treatment.  
Specifically, the Department of the Navy and the Department 
of the Army conducted searches for relevant treatment in 
1947, to include treatment aboard the USS Philippine Sea, but 
these searches found no evidence of treatment for a skin 
condition.

In an October 1998 report of contact with the veteran, an 
informal claim based on new and material evidence was raised 
regarding his finally denied skin condition.  He reported 
that he would submit both lay and medical evidence not 
previously considered.

The Board has construed the current appeal as an attempt to 
reopen the claim of entitlement to service connection for a 
skin condition.  When a veteran seeks to reopen a finally 
denied claim, the Board must review all of the evidence 
submitted since that action to determine whether the claim 
should be reopened and readjudicated on a de novo basis.  
Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

VA conducted a skin disease examination in November 1998, 
which revealed a diagnosis of onychomycosis.  Onychomycosis 
is a "fungal infection of the nail plate, usually caused by 
species of Epidermophyton, Microsporum, and Trichophyton, and 
producing nails that are opaque, white, thickened, friable, 
and brittle." Davenport v. Brown, 7 Vet. App. 476, 477 
(1995).

In May 1999, the RO denied the claim of entitlement to 
service connection for a skin condition.  The rating decision 
stated, among other things, that the record contained no 
evidence of any in-service treatment for any skin condition.  

In June 1999, the RO received affidavits from the veteran, 
his spouse, and his brother, all certifying that the veteran 
did not have a skin disorder when he entered service in 1946.

In August 1999, the veteran appeared at a personal hearing at 
the RO before a hearing officer.  The veteran's testimony 
implied the existence of outstanding service medical records.  
The hearing officer stated he would request records of 
treatment aboard the USS Philippine Sea from 1947.  
Transcript, p. 1-3, 11.  

In May 2001, with the benefit of review of additional service 
medical records, the RO again denied the claim of entitlement 
to service connection for a skin condition, characterized as 
onychomycosis on the basis of the November 1998 VA 
examination.  The RO's analysis notes that the only positive 
findings of a skin condition during service was pustular 
folliculitis in 1950.  

In September 2001, the veteran submitted a copy of the VA 
Form 3102, Request for Information, reviewed in connection 
with the May 1950 denial of the claim.  Attached to the form 
is his statement that notes errors regarding the information 
used to search for his records.  Specifically, he noted that 
his rank was "PFC", not "Corporal" at the time of his 
alleged treatment.  More importantly, he added that he was 
treated between January 1948 and June 1948 aboard the USS 
Philippine Sea, not in 1947 as the VA form indicates.  

In October 2001, the veteran testified at a videoconference 
hearing before the undersigned Member of the Board.  He 
reiterated that he was treated for a skin condition aboard 
the USS Philippine Sea in 1948, not in 1947.  He stated that 
he was aboard the USS Fremont in 1947.  Due to this mistake, 
"VA only checked [records from] 1947," according to his 
testimony.  Transcript, p. 3, 4.     



The basis of the final denial in May 1950 was that that the 
service medical records showed no evidence of any in-service 
skin condition, acute or chronic.  In making such 
determination, the RO relied on the service's verification on 
the VA Form 3102, which indicates no evidence of treatment 
aboard the USS Coral Sea in 1947.

The decision denying the claim of entitlement to service 
connection for a skin condition was made well over 50 years 
ago.  Since that time, the record has been substantially 
supplemented, most notably with service medical records from 
an additional period of active service performed after the 
May 1950 decision.  This fact alone would likely meet the 
threshold of new and material evidence, particularly since 
the veteran was treated for a skin condition during this 
second period of service, as noted in the May 2001 rating 
decision.  In addition to service medical records not 
previously considered, the 1998 VA examination has provided 
evidence of a current skin disability.  

Moreover, with respect to his first period of active service, 
lay statements have clarified with a sufficient degree of 
specificity the location of other potentially relevant in-
service treatment records of a skin condition.   

Presumed credible, as required in Justus, supra, the evidence 
received by VA since the issuance of the RO's May 1950 
decision establishes the possibility of an in-service 
manifestation of a skin disorder as well as a current skin 
disability, most recently diagnosed as onychomycosis.  See 
Hickson, supra.  

The Board finds that the evidence submitted since the May 
1950 decision contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  Hodge, supra.  Consequently, the record 
contains new and material evidence, such that the Board must 
reopen the claim.  Manio, supra.  



ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
chronic skin condition, to include onychomycosis, the appeal 
is granted to this extent.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


